Citation Nr: 1741667	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease with hypertensive heart disease (formerly evaluated as ischemic heart disease, status post myocardial infarction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to July 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran and his spouse testified before the Board at a March 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in September 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's heart disability is not manifest by chronic congestive heart failure, more than one episode of acute congestive heart failure within a one-year period, a workload of 5 METS (metabolic equivalent) or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for ischemic heart disease with hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in September 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's heart disability has been assigned an initial evaluation of 30 percent throughout the appeal period pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under this Diagnostic Code, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Turning to the record, at a June 2011 VA examination, the Veteran was found to have ischemic heart disease requiring daily aspirin without congestive heart failure, with a history of myocardial infaction and coronary bypass surgery in 2010.  Based on the Veteran's responses, his level of activity was estimated at greater than 5 to 7 METs, resulting in symptoms of dyspnea.  Finally, his left ventricular ejection fraction (LVEF) was 63 percent.  

A July 2012 VA examination report reflects the Veteran did not experience congestive heart failure, chronic or otherwise, cardiac hypertrophy, or dilatation.  A diagnostic exercise test determined the Veteran's cardiac function to be 7 METs, and he did not report symptomatology at any level of activity.  Finally, his LVEF was 63 percent.

A May 2015 VA contract examination report reflects, the Veteran suffers from ischemic heart disease with hypertensive vascular disease, requiring daily medication for control.  He does not experience congestive heart failure, chronic or otherwise.  Testing revealed cardiac dilatation without hypertrophy.  Based on an interview, the Veteran was able to perform at a level of greater than 7 to 10 METs, which results in symptoms of dyspnea and dizziness.  Finally, based on a June 2015 electrocardiogram, his LVEF was 61 percent.

At a February 2016 VA examination, the Veteran was diagnosed with ischemic heart disease and coronary artery disease without congestive heart failure, requiring daily medication for control.  Based on an interview, the VA examiner estimated the Veteran was able to perform at a level of greater than 7 to 10 METs, resulting in symptoms of dyspnea and fatigue.  A May 2016 addendum examination report notes the Veteran's LVEF is calculated as 62 percent.

Based on the evidence discussed above, as well as a thorough review of the treatment records on file, the Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's heart disability at any point during the appeal period.  In this regard, there is no medical evidence indicating the Veteran suffers from congestive heart failure, a workload of 5 METS or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.

The Board acknowledges the Veteran's contentions that his service-connected heart disability warrants an evaluation greater than the currently assigned 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected heart disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased initial evaluation for the Veteran's heart disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

An initial evaluation in excess of 30 percent for ischemic heart disease with hypertensive heart disease is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


